Citation Nr: 1640938	
Decision Date: 10/19/16    Archive Date: 11/08/16

DOCKET NO.  08-25 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama




THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, paranoid disorder, and psychotic disorder.

2.  Entitlement to compensation benefits under 38 U.S.C.A. § 1151 for residuals of a back injury.




ATTORNEY FOR THE BOARD

M. Katz, Counsel




INTRODUCTION

The Veteran served on active duty from January 1988 to April 1990. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, and a July 2015 rating decision by the VA RO in Montgomery, Alabama.  Jurisdiction of the Veteran's claims file rests with the RO in Montgomery, Alabama.  

In February 2016, the Veteran submitted a fully executed VA Form 21-22a, Appointment of Individual as Claimant's Representative, in favor of Brett W. Buchanan with no limitation in representation.  In May 2016, the representative submitted a "letter of withdrawal from representation."  In August 2016, the Board notified the representative that a motion to withdraw representation for good cause was required pursuant to 38 C.F.R. § 20.608, as the Veteran's appeal had already been certified.  In August 2016, the Veteran submitted a statement indicating that he "accepts the withdrawing of Brett W. Buchanan as representative" and requested that the Board "resume the review of the appeal as due to hardship."  In September 2016, the representative filed a motion to withdraw representation based upon good cause.  The Board construes the Veteran's August 2016 statement as a revocation of the February 2016 power of attorney.  38 C.F.R. § 14.631(f)(1) (2015).  He has not appointed another representative to assist him in his appeal; accordingly, he proceeds pro se.

In September 2009, the Board denied reopening the Veteran's claim for entitlement to service connection for an acquired psychiatric disability.  The Veteran appealed the Board's September 2009 decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2011, the Court issued an Order granting a Joint Motion for Remand (JMR), vacating the September 2009 Board decision and remanding the claim to the Board for additional development.  In April 2011, the Board reopened the claim for entitlement to service connection for an acquired psychiatric disability and remanded the claim to the RO for additional development.  The claim is now returned to the Board.

Additionally, in its April 2011 remand, the Board noted that, in a June 2008 VA medical record, the Veteran reported that he was seeking service connection for posttraumatic stress disorder (PTSD).  Accordingly, the Board ordered notice and development of the PTSD claim.  However, in numerous statements received since the April 2011 remand, the Veteran stated that he was not seeking service connection for PTSD, and that he was only seeking service connection for major depressive disorder and paranoid disorder.  Based upon this information, as well as the fact that the record reflects diagnoses of major depressive disorder and paranoid disorder (and not PTSD), the Board has recharacterized the Veteran's claim as listed on the title page of this decision.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, the claimant is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

The issue of entitlement to compensation under 38 U.S.C.A. § 1151 is addressed in the REMAND portion of the decision below and is  REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's current acquired psychiatric disorders, to include major depressive disorder and paranoid disorder, are not shown to be related to his military service.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  Prior to the initial adjudication of the Veteran's claim, a letter dated in June 2007 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. 396 (2009).  Thus, the Board finds that the content requirements of the notice VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, VA medical treatment records, and identified private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).

In addition, the Veteran was provided with a VA examination in August 2013.  Review of the examination report reflects that it is adequate in this case, as it was based on a review of the claims file, clinical examination, and interview of the Veteran.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, the opinion provided is based upon an accurate review of the facts in this case and provides sufficient explanation and rationale to support the opinion.  Accordingly, the Board finds the August 2013 VA opinion as to the etiology of the Veteran's acquired psychiatric disability to be adequate.

Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service connection may be established for a disability resulting from disease or injury which was clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran contends that service connection for an acquired psychiatric disability, to include major depressive disorder and paranoid disorder, is warranted.

The Veteran's service treatment records reflect complaints of and treatment for anger and alcohol abuse, but do not reveal any diagnoses of a psychiatric disability.  Specifically, June 1989 treatment records show that the Veteran was referred to the mental health clinic for evaluation.  They reflect that psychological testing was administered, and that a diagnosis was deferred.  Another June 1989 record reflects diagnoses of alcohol dependence and occupational problems.  A July 1989 record indicates that the Veteran was seen for evaluation due to concern about his anger and dislike of the Army.  The Veteran reported that he liked the Army but was not happy with his unit due to favoritism or unequal treatment.  He also stated that he was undergoing treatment for alcohol rehabilitation.  Mental status evaluation showed the Veteran to be alert and fully oriented with no legal or school problems.  Appetite, concentration, and judgment were within normal limits.  The Veteran noted that he was a light sleeper.  He admitted that he used alcohol when angry in an attempt to relax.  There was no suicidal or homicidal ideation noted.  An August 1989 record shows that the Veteran was seen for alcohol rehabilitation.  He denied having any alcoholic drinks in the prior 72 hours, and denied any withdrawal symptoms.  The diagnosis was alcohol dependence.  In August 1989, the Veteran underwent a mental health evaluation.  The report reflects that the Veteran was seen for evaluation at his commander's request due to what he perceived as unequal treatment.  The Veteran stated that he was wasting his time in the Army.  He exhibited a number of grandiose ideas and had limited insight into his behavior and how it affected others.  His judgment was poor and he had a tendency to carry a grudge.  He had potential to act out impulsively and did not appear to be concerned about the ethics of his behavior.  The psychologist noted that the Veteran's conscience did not seem to be well-developed.  The diagnoses were alcohol dependence, personality disorder not otherwise specified, and mixed personality disorder with narcissistic and immature features.  The psychologist indicated that the alcohol problem could be treated in the Army, but that the personality disorder was "a long standing pattern of behavior and not amenable to short term therapy."  A January 1990 treatment record reflects no Axis I diagnosis, and an Axis II diagnosis of personality disorder, not otherwise specified.  An April 1990 record notes that the Veteran underwent a Chapter 9 physical examination.  The record reflects that the Veteran had a history of alcohol dependence.  He was cleared for separation.  A March 1990 separation examination shows that the Veteran's psychiatric status was normal and that he had a history of alcohol dependence.  In a report of medical history, completed at that time, the Veteran denied a history of frequent trouble sleeping, depression or excessive worry, loss of memory or amnesia, and nervous trouble of any sort.  A history of alcohol dependence was noted.

Service personnel records reflect that the Veteran was separated from active duty service for alcohol abuse, and noted that "rehabilitative efforts are no longer practical."

VA treatment records from 2008 through 2015 reveal diagnoses of and treatment for major depressive disorder and paranoid disorder.  A June 2008 record notes a diagnosis of paranoid disorder, not otherwise specified.  Another June 2008 record reflects a diagnosis of major depressive disorder versus bipolar disorder.  A third June 2008 record notes the Veteran's belief that his "whole mind is shattered" and that he continued to dwell on the injustice that he felt was done to him in the military.  The record also indicates that the Veteran "filed a claim for PTSD but has not heard anything about it."  In another June 2008 record, the Veteran recounted his history of alcohol abuse during his military service and explained his belief that the military turned against him.  The diagnosis was major depressive disorder.  A September 2009 record reflects diagnoses of paranoid disorder, not otherwise specified, and rule out schizophrenia.  An October 2009 record reflects diagnoses of paranoia, and rule out schizophrenia.  Treatment records from 2012 reveal diagnoses of and treatment for depression, paranoia, schizoaffective disorder.  A November 2013 record reflects that the Veteran had a history of substance abuse, including alcohol (in remission), oxycodone (in remission since April 2013), and cocaine.  The diagnosis was polysubstance abuse or dependence in remission.

In support of his claim, the Veteran submitted evidence showing that he was prescribed Quetiapine and Risperidone in 2008 and Sertraline in 2012.

In August 2013, the Veteran underwent a VA psychiatric examination.  The Veteran acknowledged that he was discharged from service due to alcohol rehabilitation failure, but added that "they frauded the alcohol thing."  He noted that, during service, he was provided with an escort due to concerns about his anger.  He denied further mental health treatment until June 2008.  He reported a sporadic history of drug use.  The Veteran complained of symptoms including suspiciousness, mild memory loss, impaired judgment, difficulty establishing and maintaining effective relationships, and persistent delusions or hallucinations.  He endorsed anger and madness, road rage, nervousness, inability to trust others, and memory problems.  He also noted paranoid ideations with obsessive focus on the government defrauding him and that he believed that his college discriminated against him.  He exhibited some grandiose ideations.  Mental status examination was conducted, and the examiner diagnosed psychotic disorder, not otherwise specified and rule out substance induced psychotic disorder.  After reviewing the Veteran's claims file as well as conducting an interview of the Veteran, the VA examiner opined that it was less likely than not that the Veteran's current psychotic disorder had its onset during service or that it was related to or aggravated by service.  The examiner explained that alcohol dependence was the Veteran's only mental health diagnosis during service and that psychological testing at that time did not reveal any other axis I or axis II disorder.  Additionally, the Veteran did not receive any post-service mental health treatment until 2008, many years after service discharge.  The examiner also explained that the Veteran appeared to have personality traits of grandiosity, paranoia, and persecution and that the use of drugs likely exacerbated those symptoms into the currently diagnosed psychotic disorder.  His memory deficits were thought to be deficits in attention and concentration associated with his psychosis rather than a true cognitive disorder.

The Board finds that the evidence of record also does not support entitlement to service connection for an acquired psychiatric disorder.  Current diagnoses of major depressive disorder, paranoid disorder, schizoaffective disorder, and psychotic disorder are of record.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  

However, there is no competent objective evidence of in-service incurrence of a psychiatric disorder.  The Veteran's service treatment records are negative for any complaints, diagnoses, or treatment for a psychiatric disorder.  Although there is evidence of alcohol abuse and a personality disorder during service, the are no reports of psychiatric symptoms and no diagnoses of a psychiatric disorder.  The Veteran's March 1990 separation examination shows that his psychiatric status was normal at service discharge.  Moreover, in a report of medical history, completed at that time, the Veteran denied a history of frequent trouble sleeping; depression or excessive worry; loss of memory or amnesia; nervous trouble of any sort; and periods of unconsciousness.  

Additionally, there is no competent and credible evidence of record showing a nexus between the Veteran's current psychiatric disabilities and his military service.  There is no medical evidence of record linking any of the Veteran's currently diagnosed psychiatric disorders to service or to any incident of service, and the August 2013 VA examiner concluded that the Veteran's psychiatric disorder was not etiologically related to his active duty service.  The Board finds the August 2013 VA opinion probative in this case, as the examiner's opinion was based upon an accurate review of the evidence in the claims file as well as consideration of the Veteran's lay statements, and the examiner provided supporting explanation and rationale for the conclusion reached.  Further, the first objective medical evidence of a psychiatric disorder was in June 2008, over 18 years after service discharge.  See Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of disorder). 

With respect to personality disorder, the Board notes that personality disorders are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).  However, a disability resulting from a mental disorder that is superimposed upon a personality disorder during service may be service connected.  38 C.F.R. § 4.127; see VAOPGPREC 82-1990.  However, there is no medical evidence of a mental disorder superimposed upon a personality disorder during service.  As noted by the August 2013 VA examiner, alcohol dependence was the Veteran's only mental health diagnosis during service and psychological testing at that time did not reveal any other axis I or axis II disorder.  Accordingly, there is no medical evidence of record to suggest a mental disorder superimposed upon a personality disorder during service.

With regard to the diagnosed alcohol and substance abuse disorders, the Board finds that the Veteran is also not entitled to service connection.  Service connection cannot be granted for an alcohol- or drug-related condition as a primary disability.  See 38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 3.1(n), 3.301(d); Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001) (noting that 38 U.S.C.A. § 1110 precludes compensation for primary alcohol abuse disabilities, for secondary disabilities that result from primary alcohol abuse, and for willful misconduct).

The Board acknowledges the Veteran's lay statements that his psychiatric disorder is related to his active duty service.  However, the Veteran has not been shown to have the experience, training, or education necessary to make an etiological opinion on the claimed disability.  Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities of acquired psychiatric disabilities.  The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377, n.4 (Fed. Cir. 2007).  

In sum, the service records do not show evidence of a chronic psychiatric disorder during service and the post-service medical evidence of record does not demonstrate a relationship between the current psychiatric disorders and service.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for an acquired psychiatric disorder, and service connection is not warranted..

In reaching this decision, the Board considered the doctrine of reasonable doubt. However, as discussed above, the preponderance of the evidence is against the Veteran's claim, doctrine is not for application.  See 38 U.S.C.A. § 5107(b) (West 2014);Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disorder is denied.


REMAND

Since the RO last considered the Veteran's claim for entitlement to compensation under 38 U.S.C.A. § 1151 for a back injury in April 2016, the Veteran has submitted additional evidence without a waiver of RO consideration.  This evidence was received by the RO prior to transfer of the appeal to the Board.  This evidence is pertinent to the Veteran's claim; accordingly, the Board must return the case to the RO for consideration of the additional evidence received after the RO considered the Veteran's claim, and for the issuance of a supplemental statement of the case.  See 38 C.F.R. § 19.31 (2015).

Accordingly, the case is REMANDED for the following action:

Readjudicate the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for a back injury with consideration of all evidence in the claims file, including the evidence received since the April 2016 statement of the case.  If the benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and afford them an adequate opportunity to respond, prior to returning the issue to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


